IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE, )
)
v. ) Cr. ID No. 1308019527
)
EVELYN BRUCE, )
)
Defendant. )
Submitted: March 14, 2014
Decided: April 14, 2014
Christopher Marques, Esquire Evelyn Bruce
Deputy Attorney General 414 Morehouse Drive
320 N. French street 7"' Fioor Wilmingron, DE 19201
Wilmington, DE 19801 Se¢_'f-represented De]%ndant

Attorney for the Sraz‘e of Delaware

MEMORANDUM OPINION

The Court held a Restitution Hearing on March 14, 2014, in the above captioned matter.
The issue of restitution arose as a result of a guilty plea entered by the defendant, Evelyn Bruce
("Defendant"), on December 4, 2013. Defendant pled guilty to Criminal Mischief in violation of
11 Del. C. § 811(a), for events which transpired on August 24, 2013. As part of the plea, the
Court directed that the Investigative Services Office determine the amount of restitution, if any,
to be paid by Defendant, as a result of the Criminal Mischief.

On January 14, 2014, the investigative Servioes Office recommended restitution in the
amount of $635.00 for damage caused by Defendant to a window and door. Defendant
submitted a dispute to the Offlce of Investigative Services and requested a restitution hearing
solely on the issue of restitution recommended for the door.

This is the Court’s Final Decision and Order after the restitution hearing

FACTS

Lisa Flowers ("Ms. Flowers") was duly sworn and testified Ms. Flowers testified that
the father of her children is Defendant’s fiancé. According to Ms. Flowers, on the night of
August 24, 2013, Defendant came to Ms. Flowers’ home looking for her fiancé. As it happened,
Defendant’s fiancé had fallen asleep at Ms. Flowers’ horne while visiting his children.
Defendant banged on Ms. Flowers’ window and her door, prompting Ms. Flowers to call the
police.

Ms. Flowers testified that Defendant’s hanging caused a crack in the window and damage
to the door. Ms. Flowers acknowledged that cracks in the bottom of the door existed prior to the
altercation with Defendant, however, she claims that Defendant altered the locking mechanism
of the door and, as a result, the door no longer closes properly. Ms. Flowers testified that the
door does lock, but it does not catch all the way, and that she does not feel safe in the home with
the lock not properly functioning.

The second witness to testify was Karen Killiam ("Ms. Killiam"), the property manager
at Williarn Penn Village, the building complex where Ms. Flowers resides. Ms. Killiam testified
that the estimate of $5 00.00 provided for replacement of the door was based on the documented
cost of replacing past doors in the complex.l Ms. Killiam testified that the cost of the glass for
the window is $85.00, and the installation charge is estimated at $50.00.2

Ms. Killiam explained that the interior edge of the door - the area where the door meets
the wall when closed - was split. Ms. Killiam testified that the split occurred when the plunger

inside the door handle was struck, causing the wood around the plunger to split. Ms. Killiam

1 The State moved into evidence an invoice for the replacement door.
2 The State moved into evidence an invoice for the window glass.

2

testified that she has been told by her maintenance advisors that such damage cannot be repaired
but instead requires a complete replacement of the door.

Defendant was also sworn and testified. Defendant admitted that she broke the window,
but maintained that she did not cause the damage to the door. Defendant conceded that she did
hit the door, and was hitting the door with such force that she did not even realize that she was
bleeding.

DISCUSSION

A convicted defendant must make restitution to the victim for property damage or loss
from the defendant’s criminal act3 While the State must prove guilt beyond a reasonable doubt
at trial, restitution “may be based on those factors which are established by a preponderance of
the evidence."" The burden is on the State to prove the restitution amount of loss by a
preponderance of evidence.5

In Pratt v. State,e the Delaware Supreme Court set forth the following guidelines for the
award of restitution in criminal matters:

(l) Victim loss statements used by the police and/or the Presentence Office must

be changed to ask for market value, as opposed to replacement value or
replacement cost.

(2) Whenever possible, victim loss statements should be completed by the victim,
who must include a receipt or other verification of the loss statement.

(3) A letter informing the victim of the right to seek restitution must accompany
the loss statement.

(4) Restitution is discretionary and its imposition shall be governed
by 11 Del.C. § 4l06(a).

(5) Restitution should be ordered when the victim has suffered an actual monetary
loss through personal injury, damage to or destruction or theft of property.

3 11 net c § 4106(&).
:Benran v. s¢a¢e., 711 A.za 792, 793 (1)@1. 1993)_
1a
6 436 A.zd 1154 (r)el. 1933).

(6) Restitution should cover the victim‘s own out-of-pocket expenses and losses as
a first priority; losses covered by insurance are the lowest priority.

(7) The defendant’s ability to pay is an element to be considered in detennining
the amount of restitution and the schedule of payments.?

Defendant does not dispute that she broke the window at Ms. Flowers’ home and does
not challenge the $135.00 restitution recommendation to repair the window. The Court is thus
called upon to review only the restitution amount recommended for damage to Ms. Flowers’
door. The Court has carefully reviewed the testimony and documentary evidence presented at
trial. The Court has also weighed the credibility of the witnesses After considering all of the
evidence in the record, the Court finds that the State has proven by a preponderance of the
evidence that the monetary damages flowing from Defendant’s criminal act-to which she pled
guilty-totals $635.00.8

Ms. Keller testified that the interior area of the door was split by the plunger in the
locking mechanism. The Court finds this testimony to be credible. Defendant argues that the
door was broken prior to the August 24, 2013 incident. However, Defendant did not provide
any admissible evidence from which the Court could make such a determination.g The State, on
the other hand, presented sufficient credible evidence from which the Court can readily conclude
that the door’s failure to close and lock properly is the result of Defendant’s actions.

Accordingly, the State has proven by a preponderance of the evidence that the door was

broken by Defendant on August 24, 2013, and that the cost to repair the door is $500.00. ln

7 1a ar 1161.

8 The recommendation of $635.00 represents the sum of the following charges:
Window Replacement $85
Window Labor $50
Door Replacement and Labor $500.00

9 Defendant referenced a handwritten letter from an individual purporting to acknowledge
culpability in damaging the door in a prior altercation Defendant was unable to lay the proper
foundation at the hearing to demonstrate authenticity or admissibility of the document.

4

addition, Defendant has conceded that she is responsible for the cost of $135.00 to repair the

window.

Restitution is therefore ordered in the amount of $635.00.
IT IS SO ORDERED this 14"’ day of April, 2014.

The Honorable Sheldon K. Rennie,
Judge